A judgment rendered against plaintiff in the court of common pleas in Detroit was appealed to the Wayne circuit court and heard by defendant circuit judge without a jury on October 4, 1938. He took the case under advisement until March 8, 1940, when he rendered a judgment in the amount of $239.91 against plaintiff in this cause. The record does not disclose the cause for the delay of over 17 months. 3 Comp. Laws 1929, § 14264 (Stat. Ann. § 27.993), providing that decision should be given by a trial judge within 60 days from the time a case is submitted, is not mandatory. As was stated in Stepanian v.Moskovitz, 232 Mich. 630, it does not punish litigants for delay excusable or inexcusable by the judge, and does not and cannot provide a departure of judicial power from the judge.
Over a year after submission of the case to the trial judge, the case was placed on the "no progress" docket of the Wayne circuit court. See 3 Comp. Laws 1929, § 14253 (Stat. Ann. § 27.982). On December 9, 1939, an order signed with a rubber stamp bearing the name of another circuit judge and purporting to dismiss the case was entered.
Plaintiff herein seeks mandamus to set aside the judgment rendered on March 8, 1940. He claims termination of the cause upon entry of the order of *Page 680 
dismissal for no progress on December 9, 1939. The order of dismissal for no progress was a nullity. The parties litigant had done everything they could do when they tried the case and it was submitted to the circuit judge. He became possessed of the case and his authority continued subject only to the appellate authority until the case was finally and completely disposed of by him. No court of co-ordinate authority was at liberty to interfere with his action. Maclean v. Wayne CircuitJudge, 52 Mich. 257; Consumers Power Co. v. Michigan PublicUtilities Commission, 270 Mich. 213 (10 P. U. R. [N. S.] 487);Detroit Trust Co. v. Manilow, 272 Mich. 211. Also, see 3 Comp. Laws 1929, § 13668 (Stat. Ann. § 27.190), and Circuit Court Rules for Third Circuit, part 1, rule 6(b).
Mandamus is denied, with costs to defendant.
SHARPE, C.J., and BUSHNELL, BOYLES, CHANDLER, NORTH, McALLISTER, and WIEST, JJ., concurred.